Fajardo v Schapiro (2014 NY Slip Op 05624)
Fajardo v Schapiro
2014 NY Slip Op 05624
Decided on August 6, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 6, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentL. PRISCILLA HALL, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-03437
 (Index No. 9527/11)

[*1]William Fajardo, respondent, 
vMordechai Schapiro, et al., appellants.
Wilson, Elser, Moskowitz, Edelman & Dicker LLP, White Plains, N.Y. (Michael L. Boulhosa, Debra A. Adler, and Jeremey Buchalski of counsel), for appellants.
Pazer, Epstein & Jaffe, P.C., New York, N.Y. (Thomas Torto and Jason Levine of counsel), for respondent.
DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Bayne, J.), dated February 8, 2013, which denied their motion for summary judgment dismissing the complaint.
ORDERED that the order is reversed, on the law, with costs, and the defendants' motion for summary judgment dismissing the complaint is granted.
The plaintiff allegedly slipped on construction debris, lost his balance, and fell on the landing at the top of an interior staircase connecting the basement to the first floor of a premises owned by the defendants. According to the plaintiff, the staircase was not equipped with any handrails, and when he reached out as he began to fall, there was nothing to grab. The plaintiff commenced this action to recover damages for personal injuries. The defendants moved for summary judgment dismissing the complaint, contending, inter alia, that they did not create or have actual or constructive notice of the alleged hazardous condition and that the subject staircase was not in violation of any applicable statute, code, or regulation. The Supreme Court denied the motion.
The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating, inter alia, that they did not create the alleged hazardous condition or have actual or constructive notice of it (see Gordon v American Museum of Natural History, 67 NY2d 836), and that Administrative Code of the City of New York § 27-375 was not applicable to the subject staircase, since the staircase merely connected the basement to the first floor and did not serve as a required exit from the building (see Administrative Code §§ 27-232, 27-375; Cusumano v City of New York, 15 NY3d 319, 324; Kociecki v EOP-Midtown Props., LLC, 66 AD3d 967, 968; Schwartz v Hersh, 50 AD3d 1011, 1012; Dooley v Vornado Realty Trust, 39 AD3d 460; Mansfield v Dolcemascolo, 34 AD3d 763, 764). In opposition, the plaintiff failed to raise a triable issue of fact.
The parties' remaining contentions either are without merit or need not be reached in light of our determination.
Accordingly, the Supreme Court should have granted the defendants' motion for [*2]summary judgment dismissing the complaint.
HALL, J.P., ROMAN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court